Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 20, 2018

                                      No. 04-18-00665-CR

                                      Dominique GREEN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7880
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant filed a notice of appeal in the underlying cause on September 7, 2018. The
notice of appeal states it is a premature filing in the event the trial court denies his Chapter 64
Motion for DNA Testing and Motion for Appointment of Counsel. A clerk’s record was filed
on September 19, 2018. Because the trial court has not ruled on appellant’s motions, we have no
jurisdiction to consider this appeal. See TEX. R. APP. P. 26.2 (providing appellate deadlines run
from the day trial court enters an appealable order). It is therefore ORDERED that appellant
show cause in writing within two weeks from the date of this order why this appeal should not be
dismissed for lack of jurisdiction. All other appellate deadlines are SUSPENDED pending our
resolution of the jurisdictional issue.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court